 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES AND THE STATE OF                Case No. 1:15-cv-00433-DAD-EPG
      CALIFORNIA, EX REL. NICOLLE O’
12    NEILL,                                        ORDER GRANTING IN PART RELATOR
                                                    NICOLLE O’NEILL’S MOTION TO COMPEL
13                      Plaintiffs/Relator,         PRODUCTION OF DOCUMENTS
14           v.
                                                    (ECF NO. 124)
15    SOMNIA, INC., PRIMARY
      ANESTHESIA SERVICES, PST                      ORDER SETTING STATUS CONFERENCE
16    SERVICES, LLC, ROBERT                         FOR JUNE 12, 2019, AT 3:30 P.M.
      GOLDSTEIN, M.D., ROY WINSTON,
17    M.D., BYRON MENDENHALL, M.D.,
      QUINN GEE, M.D., AND MARGARET
18    VASSILEV, M.D, AND DOES 1 through
      10, inclusive
19
                        Defendants.
20
            On March 29, 2019, Plaintiff/Relator Nicolle O’ Neill (“Plaintiff”) filed a Motion to
21

22   Compel the Production of Documents (ECF No. 124). The parties filed a Joint Statement

23   regarding the Motion on April 19, 2019. (ECF No. 126). On April 26, 2019, the Court heard oral
24   argument. Plaintiff was represented by Wilmer Harris. Defendants, Somnia Inc., Primary
25
     Anesthesia Services, PST Services, LLC, Byron Mendenhall, M.D., Quinn Gee, M.D., and
26
     Margaret Vassilev, M.D., were represented by Mae Hau. For the reasons stated on the record
27
     during the hearing, and as stated herein, the Court GRANTS in part the Motion to Compel as
28
                                                      1
     follows.
 1
              A. Requests for Time Sheets, Time Logs, Payroll Records, and Work Schedules
 2
                 (RFP 8, 9, 19).
 3
              Plaintiff moves the Court to compel the production of the time logs, time sheets, payroll
 4
     records, and work schedules of employees/contractors of Defendants. The specific discovery
 5
     requests at issue are as follows:
 6

 7                 •   RFP 8: “[A]ll time sheets or time logs reflecting any work performed by any of
                       your employees or contractors that was billed as the provision of anesthesia
 8                     services at Kaweah Delta Medical Center.”
 9                 •   RFP 9: “[A]ll payroll records reflecting any work performed by any of your
10                     employees or contractors at Kaweah Delta Medical Center that was billed to the
                       United States or the State of California as the provision of anesthesia services.”
11

12                 •   RFP 19: “[A]ll work schedules reflecting the names, titles and positions of all of
                       your employees or contractors who have provided anesthesia services at Kaweah
13                     Delta Medical Center where those services were then billed to the United States or
14                     the State of California in accordance with 42 CFR § 415.110.”

15            For the reasons stated on the record, the Motion to Compel is GRANTED in part as to

16   these requests. The Court orders Defendants to produce responsive documents for the timeframe
17
     of December 1, 2011, to December 31, 2013, that already exist in electronic form. Defendants are
18
     not required to create responsive documents; nor are they required to produce responsive
19
     documents that are not already in electronic form.1
20
              B. Documents Pertaining to Plaintiff/Relator from the Named Individual
21
                 Defendants (RFP 62, 69, 76, 83, and 90).
22
              Plaintiff moves the Court for an order compelling the production of documents authored
23
     by the individual Defendants that pertain to Plaintiff. The specific requests for production at issue
24
     are as follows:
25

26            •   RFP 62: “All documents authored by Dr. Robert Goldstein pertaining to Nicolle
                  O’Neill.”
27
     1
              As stated on the record, Plaintiff may renew her Motion to Compel if the electronic records are insufficient
28   and she believes further production is warranted notwithstanding additional burden involved.
                                                                2
 1           •    RFP 69: “All documents authored by Dr. Roy Winston pertaining to Nicolle O’Neill.”
 2
             •    RFP 76: “All documents authored by Dr. Bryon Mendenhall pertaining to Nicolle
 3                O’Neill.”

 4           •    RFP 83: “All documents authored by Dr. Quinn Gee pertaining to Nicolle O’Neill.”
 5
             •    RFP 90: “All documents authored by Dr. Margaret Vassilev pertaining to Nicolle
 6                O’Neill.”

 7           For the reasons stated on the record, Plaintiff/Relator’s Motion to Compel is GRANTED
 8   in part as to these requests. Defendants are ordered to complete a new search for ESI related to
 9
     Plaintiff in the email accounts of (1) Dr. Robert Goldstein, (2) Dr. Roy Winston, (3) Dr. Byron
10
     Mendenhall, (4) Dr. Quinn Gee, and (5) Dr. Margaret Vassilev. The search should use the term
11
     “O’Neill.” Defendant shall produce responsive documents uncovered using that term that have
12

13   not already been produced, unless the term uncovers so many documents that production would

14   be overly burdensome, in which case the parties are directed to meet and confer to discuss ways

15   to narrow the production. If the parties cannot agree, they should contact the Court to resolve any
16   remaining issues.
17
             C. Documents Pertaining to Dr. Adam Dorin (RFP 59, 60, 61, 63, 70, 77, 84, 91).2
18
             Plaintiff’s Motion to Compel next seeks documents concerning Dr. Adam Dorin—another
19
     alleged whistleblower. The specific requests are as follows:
20
21       •   RFP 59: “All documents pertaining to any claim by Adam Dorin, M.D. regarding staffing
             of anesthesiologists at Kaweah Hospital.”
22
         •   RFP 60: “All documents pertaining to any claim by Adam Dorin M.D. regarding staffing
23           of CRNAs at Kaweah Hospital.”
24
         •   RFP 61: “ALL documents pertaining to any communication pertaining to Adam Dorin,
25           M.D.”

26
27   2
             Plaintiff’s counsel informed the Court that he wished to withdraw Request for Production 32, which sought
     “any and all documents pertaining to Dr. Adam Frederic Dorin.” Accordingly, the Court does not address that request
28   herein.
                                                               3
        •   RFP 63: “All documents authored by Dr. Robert Goldstein pertaining to Adam Dorin.”
 1

 2      •   RFP 70: “All documents authored by Dr. Roy Winston pertaining to Adam Dorin.”

 3      •   RFP 77: “All documents authored by Dr. Byron Mendenhall pertaining to Adam Dorin.”

 4      •   RFP 84: “All documents authored by Dr. Quinn Gee pertaining to Adam Dorin.”
 5
        •   RFP 91: “All documents authored by Dr. Margaret Vassilev pertaining to Adam Dorin.”
 6
            For the reasons stated on the record, Plaintiff/Relator’s Motion to Compel is GRANTED
 7
     in part as to these requests. Defendants are ordered to make a reasonable search to identify
 8

 9   documents related to the termination of Dr. Adam Frederic Dorin, as well as Defendants’

10   response to complaints from Dr. Dorin concerning the allegedly improper billing of the United

11   States Government and the State of California for anesthesia services at Kaweah Medical Center.
12          D. Documents summarizing Defendants’ total gross revenues from contracts with
13             the U.S. government and the State of California. (RFP 16, 17).

14          Plaintiff’s motion also sought documents showing Defendants’ gross revenue from

15   contracts with the United States Government and the State of California. For the reasons stated on
16
     the record, Plaintiff/relator’s Motion to Compel is DENIED AS MOOT as to these requests.
17
     Defendants agree to produce total gross revenues from December 2011 to October 2015 showing
18
     reimbursements for personally performed and medically directed claims.
19
            IT IS ORDERED that the Motion to Compel (ECF Doc. No. 124) is GRANTED in part
20
21   and DENIED in part as follows:

22          1. The Motion to Compel is GRANTED in part to the extent it seeks to compel
23              Defendants to respond to RFP 8, 9, and 19. Specifically, Defendants are to produce
24
                responsive documents that currently exist in electronic form.
25
            2. The Motion to Compel is GRANTED in part to the extent it seeks to compel
26
                Defendants to respond to RFP 62, 69, 76, 83, and 90. Specifically, Defendants are
27

28              ordered to complete a new search for ESI related to Plaintiff/Relator in the email

                                                       4
                accounts of (1) Dr. Robert Goldstein, (2) Dr. Roy Winston, (3) Dr. Byron Mendenhall,
 1
                (4) Dr. Quinn Gee, and (5) Dr. Margaret Vassilev. The search should use the search
 2

 3              term “O’Neill.” Defendant shall produce responsive documents uncovered using that

 4              term that have not already been produced, unless the term uncovers so many
 5              documents that production would be overly burdensome, in which case the parties are
 6
                directed to meet and confer to discuss ways to narrow the production.
 7
          3. The Motion to Compel is GRANTED in part to the extent is seeks to compel
 8
                Defendants to respond to RFP 59, 60, 61, 63, 70, 77, 84, and 91. Specifically,
 9

10              Defendants are ordered to make a reasonable search to identify documents related to

11              the termination of Dr. Adam Frederic Dorin, as well as Defendants’ response to

12              complaints from Dr. Dorin concerning the alleged improper billing of the United
13              States Government and the State of California for anesthesia services at Kaweah
14
                Medical Center.
15
          4. The Motion to Compel is DENIED AS MOOT to the extent it seeks to compel
16
                Defendants to respond to RFP 16 and 17.
17

18        5. A status conference is hereby set for June 12, 2019, at 3:30 P.M. in Courtroom 10

19              before Magistrate Judge Erica P. Grosjean. To participate telephonically, the parties

20              are directed to use the following dial-in number and passcode: 1-888-251-2909;
21
                passcode 1024453.
22

23
     IT IS SO ORDERED.
24

25     Dated:     April 30, 2019                              /s/
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                      5
